Citation Nr: 1704367	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  08-24 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension. 

2.  Entitlement to a total disability rating based individual unemployability (TDIU) due to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1976 to September 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that granted service connection for hypertension and assigned a noncompensable rating.  The Veteran filed a notice of disagreement with the assigned rating in February 2013.  

In an April 2014 decision, the Board, in relevant part, remanded the issue of entitlement to an initial compensable rating for hypertension for the Veteran to be provided with a statement of the case.  The Veteran was provided with a statement of the case in September 2014 and perfected his appeal with a September 2014 VA Form 9.

In an August 2015 decision, the Board, in relevant part, remanded the issues of entitlement to an initial compensable rating for hypertension and entitlement to a TDIU due to the service-connected hypertension.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to service connection for posttraumatic stress disorder and tongue cancer have been raised by the record in a September 2013 statement and an October 2015 VA medical statement, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the issues are referred to the AOJ for appropriate action in accordance with the regulations concerning the filing the claim and are not a part of the current appeal.  38 C.F.R. § 19.9(b) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated December 2008 to January 2010 and March 2012 to March 2016.  




FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's hypertension has not been manifest by diastolic pressure that has been predominantly 100 or more or systolic pressure predominantly 160 or more.

2.  The Veteran's service-connected hypertension does not render him incapable of securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.104 Diagnostic Code 7101 (2016).

2.  The criteria for a TDIU due to the service-connected hypertension are not met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  The Veteran's claim for a higher initial rating arises from disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
In regards to the TDIU claim, the notice requirements were accomplished by a letter sent in October 2015.  The issue was then readjudicated in a May 2016 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims folder.  

The Board acknowledges that the January 2016 VA examiner summarized VA treatment records that are not associated with the claims file.  The Board finds, however, that there is no reason to question the accuracy of that examiner's description of these records.  Additionally, there is no indication that the Veteran or his representative disagreed with the accuracy of the examiner's reporting of these records.  As the VA examiner has already reviewed these records, simply remanding for them to be associated with the claims file would needlessly delay the decision without any benefit flowing to the Veteran.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In regards to the Veteran's claim for a higher initial rating for hypertension, the Veteran was afforded VA examinations in November 2011 and January 2016.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's hypertension in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In regards to the Veteran's claim entitlement to a TDIU, the Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Nonetheless, the Board finds that the November 2011 VA examination reports and the January 2016 VA examination reports are adequate because they describe the Veteran's service-connected disabilities in sufficient detail so that the Board's conclusion is an informed determination.  Id.  

The Board also finds that the RO has substantially complied with the September 2014 and August 2015 Board remand directives which included providing the Veteran with a statement of the case, providing the Veteran with VCAA notice for a TDIU claim., obtaining any identified outstanding treatment records, affording the Veteran a VA examination and determining whether the Veteran's TDIU claim should be referred to the Director of Compensation and Pension Service.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 
After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's hypertension is rated under diagnostic code 7101 for hypertensive vascular disease.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Under diagnostic code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  A 60 percent evaluation is warranted for diastolic pressure predominantly 130 or more.  

Turning to the evidence of record, VA treatment records dated August 2001 to March 2016 show blood pressure readings of 131/90, 122/82, 112/76, 126/75, 139-160/86-98, 122/79, 165/98, 127/76, 123/83, 165/98 129/75, 146/90, 145/84, 116/77, 145/84, 144/85, 117/67, 141/85, 145/81, 142/87, 137/99, 134/83, 132/91, 132/91, 145/96, 132/79, 119/72, 154/92, 148/90, 154/90, 135/82, 134/77, 134/89 and 123/74, 116/73, 121/71, 118/70, 134/73, 118/71, 125/88, 106/62, 110/74, 108/72, 130/79, 110/65, 113/66, 115/67, 100/63, 114/68, 119/76, 114/69, 106/74, 115/72, 114/71, 106/73, 126/73, 134/76, 130/80, 116/73, 112/74, 123/76, 123/74, 123/80, 97/63, 116/79, 93/57, 126/77, 118/79, 103/73, 101/67, 94/63, 94/63, 103/68, 112/71, 115/71, 117/76, 103/66, 101/64, 108/71, 122/84, 116/87, 110/65, 96/64, 134/90, 134/90, 113/77, 113/77, 117/78, 109/78, 107/70, 129/84 and 116/77.  

A November 2006 VA treatment record shows that the Veteran's hypertension was noted as controlled at home with atenolol.  

A March 2009 VA treatment record shows that the Veteran reported that he took atenolol and was in compliance with all of his medication.  The Veteran denied side effects to any medications.  

The Veteran was afforded a VA examination in November 2011.  The examiner noted that the Veteran took continuous medication for his hypertension.  The examiner noted that the Veteran was taking atenolol.  The examiner noted that the Veteran did not have a history of a diastolic BP elevation to predominantly 100 or more.  The Veteran's blood pressure readings at the time of the examination were 124/80, 120/80 and 120/78.  The examiner noted that the medication had side effects of impotence.  

An April 2012 VA treatment record shows that the Veteran was diagnosed with tongue cancer.  

A May 2012 VA treatment record shows that the Veteran underwent surgery and radiation therapy for his tongue cancer.  

On his February 2013 notice of disagreement, the Veteran reported that he no longer works part time at Loews because he was diagnosed with cancer in April 2012 and had surgery and radiation therapy since then.  The Veteran reported that he no longer worked at all.  The Veteran reported that he takes medication to keep his blood pressure under control and he has had to take various types of medication since 1980 and has had to pay for this out of pocket.  The Veteran reported that the side effects include worsening depression, erectile dysfunction, and loss of sleep.  The Veteran reported that having to control his blood pressure has resulted in some of his other conditions worsening.  The Veteran reported that before taking medication his diastolic reading was predominantly above 100 and that is why he was originally prescribed medication.  The Veteran also asserted that the readings taken at the November 2011 VA examination were taken back to back in a clinical setting without any physical activity.  The Veteran also reported that he had an IVP in 1982.  The Board notes that an intravenous pyelogram is a test for diagnosing ureteral obstruction.  

In a July 2013 statement, a VA medical doctor noted that the Veteran was a patient in the mental health clinic.  The doctor noted that the Veteran has received treatment for hypertension throughout the time he has been her patient and has been on atenolol since 2002.  The doctor noted that the atenolol causes symptoms of light headedness sexual dysfunction, orthostatic hypotension, inability to handle outdoor activities due to heat sensitivity as well as fatigue.  

An August 2013 VA treatment record shows that the Veteran's blood pressure was noted as running low.  The Veteran was advised to hold off on his atenolol for a while and to check his blood pressure at home and bring in the log at the next visit. 

In a September 2013 statement, the Veteran reported that he has taken medication for his hypertension since his discharge from service.  The Veteran reported that these medications have produced side effects over the years to include depression, fatigue, and loss of sleep, insomnia, and sexual dysfunction.  

A March 2014 VA treatment record shows that the Veteran was diagnosed with hypotension.  The Veteran was noted as asymptomatic and orthostasis was negative.  Atenolol was discontinued.  

On his September 2014 VA Form 9 the Veteran asserted that although his blood pressure is somewhat controlled by medication the side effects and years of taking medication has been substantial.  The Veteran reported that he is currently unemployed and has been for many years.  

The Veteran was afforded a VA hypertension examination in January 2016.  The Veteran reported that he began taking antihypertensive medication in about 1981.  The Veteran reported that he had been on many different medications to manage blood pressure control due to adverse side effects.  The Veteran reported that he had stopped all antihypertensive medication in the prior 15 months.  The examiner noted that the Veteran's treatment plan did not include taking continuous medication.  The examiner noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  The Veteran's blood pressure readings were 127/73, 113/74, and 121/79.

The Veteran reported that he experienced orthostatic hypotension and dizziness while on atenolol about two years prior and had been off any antihypertensive medication for about 15 months.  The Veteran reported that he had undergone treatment for cancer of his tongue with radiation therapy and reconstructive surgeries since about 2012.  The Veteran reported that he has had depression for years, was a former alcoholic and continued to be stable on Zoloft.  The Veteran reported that he has also had erectile dysfunction for years and is managing well on Viagra.  The Veteran reported that his sleeplessness has been chronic but he manages well by taking Ambien about three times a week and is careful not to take Ambien with his "pain pills".  The Veteran stated that his light headedness and orthostatic hypertension had considerably improved since stopping his atenolol.  The Veteran reported that he remains sensitive to heat and sun which causes fatigue.  The Veteran reported that he manages this by wearing a hat, long sleeves and staying indoors mostly.  

After review of the claims file, the examiner noted that Veteran was initially treated for depression in 2001, after loss of employment and increased alcohol abuse, and when the Veteran had been off antihypertensive medication since at least 1998, possibly longer.  The examiner noted that additionally, despite being off atenolol for well over a year currently, the Veteran remains treated for depression.  The examiner concluded that hence, atenolol had no causal effect on the Veteran's extensive history of depression.  The examiner concluded that any effect on worsening depression from medication would have been transient as the Veteran has been off blood pressure medication for 22 months.  The examiner also noted that Veteran had erectile dysfunction at least 18 months prior to being placed on atenolol and continued to have erectile dysfunction for two years after atenolol was discontinued.  The examiner concluded that atenolol had no causal relationship to the Veteran's erectile dysfunction.  The examiner also concluded that any effect on erectile dysfunction from medication would have been transient as the Veteran has been off blood pressure medication for 22 months.

The examiner also noted that the Veteran was treated for sleeplessness with trazadone in 2001 when he was not on atenolol.  The examiner noted that the Veterans' sleeplessness continues currently to require medication after atenolol was discontinued.  The examiner concluded that atenolol had no causal relationship with Veteran's loss of sleep.  The examiner also noted that the record remained silent for complaints of light-headedness despite the Veteran having been prescribed this medication at the VA for about 11 years.  The examiner noted that the Veteran denied side effects of atenolol in 2009.  The examiner noted that the Veteran reported that light-headedness had improved since he stopped taking atenolol.  The examiner explained that although up to 10 percent of patients on atenolol may experience central nervous systems side effects such as dizziness, atenolol did not likely cause the Veteran's subjective report of lightheadedness based on timeline and history above.  The examiner concluded any effect on lightheadedness from medication would have been transient as the Veteran has been off blood pressure medication for 22 months.  

The examiner noted that the Veterans' records remain silent for orthostatic hypotension and in fact negate the Veteran's presentation of orthostatic changes with blood pressure of 97/63 when atenolol was discontinued.  The examiner noted that the Veteran currently denies any orthostatic symptoms having been off atenolol for over a year.  The examiner concluded that atenolol had no casual effect on orthostatic hypotension.  The examiner also concluded that any effect on orthostatic hypotension from medication would have been transient as the Veteran has been off blood pressure medication for 22 months.  The examiner also noted that the records remain silent for issues of heat sensitivity, despite the Veteran being on atenolol from VA for just over 10 years.  The examiner noted that the Veteran denied side effects of atenolol in 2009.  The examiner noted that the Veteran's subjective complaint of heat sensitivity continues as the Veteran states heat continues to cause fatigue.  The examiner explained that although up to 10 percent of patients on atenolol may experience fatigue or cold extremities, there is no causal relationship between heat, fatigue, and atenolol.  The examiner explained that the Veteran continues to experience heat sensitivity with fatigue despite being off atenolol for 22 months.  The examiner concluded that atenolol likely had no causal effect on either heat sensitivity or fatigue.  The examiner explained that the Veteran's symptoms of heat sensitivity and fatigue may be related to depression or having received radiation therapy, or his past history of alcohol abuse.  The examiner explained that any effect on heat fatigue from medication would have been transient as the Veteran has been off blood pressure medication for 22 months.  

In a July 2016 statement the Veteran reported that he was diagnosed with cancer in May 2012.  The Veteran reported that he stopped taking his blood pressure medication due to the use of pain medication.  The Veteran asserted that he was told that because these medications were depressing his central nervous system that added blood pressure medication along with his Ambien were making his blood pressure dangerously low.  The Veteran asserted that by the time the VA scheduled him for his examination his symptoms had changed.  The Veteran asserted that his symptoms will return when he is done with his cancer treatment.  

Based on the evidence above, the Board finds that a compensable rating for the Veteran's hypertension is not warranted.  The Board acknowledges the Veteran's assertions that prior to taking his hypertension medication his blood pressure met the criteria for a compensable rating.  However, the evidence of record shows that the Veteran's diastolic pressure has not been predominantly 100 or more and his systolic pressure has not been predominantly 160 or more at any time during the appeal period.  Therefore, the Veteran's hypertension does not more closely approximate the criteria contemplated in the compensable rating.  

In regards to the reported side effects of the Veteran's hypertension medication, the Board finds the January 2016 VA opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the January 2016 VA opinion was provided by a VA medical professional who possess the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to be based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The VA examiner specifically addressed the Veteran's lay assertions and the other medical evidence of record regarding the possible side effects of the Veteran's hypertension medication.  The examiner also fully addressed whether there was medical evidence of an additional disability, a causal connection between any additional disability and the Veteran's hypertension medication or a permanent aggravation of any additional disability by the Veteran's hypertension medication.  The Board also notes the VA examiner's detailed discussion of the onset of the Veteran's symptomatology and his symptomatology after he stopped taking hypertension medication.  The Board thus finds that the January 2016 VA medical opinion is dispositive of whether the Veteran has additional disabilities due to the medication for his service-connected hypertension.

The Board acknowledges the November 2011 VA examination and July 2013 VA medical statement regarding the side effects of atenolol.  However, as the statements do not state that this Veteran specifically has these side effects, the Board assigns the statements little probative value.  Instead the Board places more probative value on the January 2016 VA opinion.  

The Board also acknowledges the Veteran's assertions regarding the side effects of his hypertension medication.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining whether the Veteran has any currently diagnosed disabilities that are due to his hypertension medication falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his symptomatology requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions regarding the nature and etiology of his symptomatology during the appeal period.  Instead, the Board places more probative value on the January 2016 VA examination report. 

The Board also acknowledges the Veteran's assertions that the treatment for his cancer is causing his blood pressure readings to be lower than normal and once his cancer treatment ends his readings will return to normal.  In this regards the Board again notes that the evidence of record does not more closely approximate the criteria contemplated in the compensable rating.  Additionally, the Board notes that if the Veteran's symptoms do worsen, he is free to file a claim for an increased rating.  

The Board has also considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a compensable disability rating at any time during the pendency of this claim.  As such, staged ratings are not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's hypertension.  See 38 C.F.R. § 3.159 (a)(1) (2016).  

Thus, the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Other Considerations

EXTRA-SCHEDULAR - 38 C.F.R. § 3.321(b)(1)

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension with the established criteria found in the rating schedule.  The Veteran has not described any exceptional or unusual features of his disability and there is no objective evidence that any manifestations are unusual or exceptional.  The Board has also considered the reported side effects of the Veteran's hypertension medication.  However, the most probative evidence of record shows that there is no causal connection between the Veteran's symptoms and his hypertension medication or that the Veteran's hypertension medication permanently aggravated the Veteran's non-service related symptoms.  Given all of the foregoing, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The Veteran contends that he is unable to work due to his service-connected hypertension.  A TDIU claim may be inferred as a part of the Veteran's current appeal of an initial rating for hypertension.  See Rice v. Shinseki, 22 Vet. at 447, 454.  As such, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the underlying service-connected disability on appeal, which, in this case, is the Veteran's hypertension.  See id, at 454-455 (holding that when a request for TDIU is raised during the administrative appeal of the initial rating assigned for the underlying disability, it is not a separate claim for benefits, but rather is part of the adjudication of the claim for increased compensation for that underlying disability).

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this case, the Veteran does not meet the percentage standards for a TDIU under 38 C.F.R. § 4.16 (a).  However, 38 C.F.R. § 4.16(b) provides that when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16 (a), such case may be considered for extra-schedular consideration.  The key determination, then, is whether the Veteran is unemployable.

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

In this regard, on his March 2008 TDIU application, the Veteran reported that he was unemployable due to his tinnitus and hearing loss.  The Veteran reported that he last worked full-time in May 2007.  The Veteran reported that he had a high school education with two years of college.  

In July 2008, one of the Veteran's previous employers noted that the Veteran resigned in June 2007.  The employer noted that the Veteran worked as an installation technician and worked 8 hours a day and 40 hours a week.  The employer noted that it was not made aware of a disability.

The Veteran was afforded a VA hypertension examination in November 2011.  The examiner concluded that the Veteran's hypertension dud not impact his ability to work.  The examiner explained that the Veteran worked part-time at Lowes and as long as he takes his medication he is fine.

An April 2012 VA treatment record shows that the Veteran was diagnosed with tongue cancer.  

A May 2012 VA treatment record shows that the Veteran underwent surgery and radiation therapy for his tongue cancer.  

On his February 2013 notice of disagreement, the Veteran reported that he no longer works part time at Loews, because he was diagnosed with cancer in April 2012 and had surgery and radiation therapy since then.  The Veteran reported that he no longer worked at all.

A September 2013 VA treatment record noted that the Veteran was semi-retired.  

The Veteran was afforded a VA hearing loss and tinnitus examination in January 2016.  The Veteran reported that his left ear is "getting really bad".  He also reported that he cannot hear the alarm clock from his left ear.  The Veteran also reported difficulties hearing others.  The examiner concluded that the Veteran's hearing loss and his tinnitus did not impact the ordinary conditions of daily life, including his ability to work.  

The Veteran was afforded a VA hypertension examination in January 2016.  The examiner concluded that the Veteran's hypertension did not impact his ability to work.  

With respect to a TDIU rating, as a component of the claim for compensation benefits for the underlying hypertension, the record evidence shows this discrete disability, in and of itself, does not render the Veteran unemployable.  In this regard, the overall evidence illustrates that his hypertension has not been a limiting factor, and that he has nonetheless been capable of performing the mental and physical acts consistent with his past occupations.  Similarly, according to a previous employer, the Veteran worked full-time as an installation technician until he voluntarily resigned, and not due to any disability.  Also, the record evidence contains the Veteran's lay statement in February 2013, which attests that he stop working his part-time job due to his diagnosis and treatment for oral cancer - a nonservice-connected condition.

For the reasons discussed above, the Board determines that the RO properly considered-and declined to apply-38 C.F.R. § 4.16 as part of the discrete claim for increased compensation for the underlying hypertension.  Accordingly, to the extent the Veteran's wishes to pursue a new claim for TDIU based on all of his service-connected disabilities, he is free to file such a claim at local VA Regional Office.

In view of the foregoing, the preponderance of the evidence is against finding that the Veteran's hypertension is manifested by diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more, or renders him unemployable.  As such, an initial compensable rating, to include a TDIU rating based solely on the hypertension, is not warranted.  The benefit of the doubt rule does not apply, and the appeal in these matters must be denied.  See Gilbert, 1 Vet. App. 49.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial compensable rating for hypertension is denied. 

Entitlement to a TDIU due to the service connected hypertension is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


